Citation Nr: 1810480	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force between July 1999 and July 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed hernia is related to his service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, service connection for a left inguinal hernia is established.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeared and testified at a hearing in February 2016.  He believes that either a hernia formed or he aggravated a hernia when he was going through flight training at an Air Force base in Columbia, Mississippi.  He has asserted that for about three to four months, he participated in undergraduate pilot training, during which the students trained in aircraft with significant g-force (6-7 G's), but that he did not wear protective gear (compression pants or "speed jeans").  He recalled seeing a doctor in service, who told him that it was normal and it would pass.  He was given abdominal exercises for the lower abdomen.  He spoke to his flight surgeon because the pain continued, but he believes that this was not noted in his record.  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As a preliminary issue, the Board notes that there is some indication that a hernia may have preexisted service.  Specifically, in a February 2013 private medical report, Dr. W. submitted the following opinion, in part: "[The Veteran] did have an indirect hernia, which has, by definition, been present since birth."  This raises the technical issue as to whether the presumption of soundness applies.  In that regard, a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  If a disability is found to have preexisted service, the standard changes as to how VA is able to establish service connection.  The claim becomes one of aggravation, rather than direct service connection.

Here, no hernia disability is noted at entry into service.  Therefore, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that a hernia disability preexisted service, and clear and unmistakable evidence that it was not aggravated.  In this case, the only mention of this preexisting service is the February 2013 opinion.  All other evidence, including the Veteran's stated medical history of not experiencing a hernia prior to service, is the opposite of that opinion.   As such, there is no clear and unmistakable evidence of preexistence.  The presumption of soundness is not rebutted.  This is a claim for service connection rather than for aggravation.
Treatment records show that the Veteran has a current diagnosis.  In a private treatment record from Dr. W. dated June 2005, the Veteran reported that he had left groin pain and had been told he had a hernia.  He had pain upon direct palpation.  The diagnosis was small hernia versus prostatitis, but Dr. W. suspected an infection given the Veteran's symptoms.  Records in January 2011 indicate that the pain was indeed associated with an illness and he was treated with antibiotics.

Six years later, in January 2011, the Veteran returned to Dr. W. for treatment of his hernia.  He noted that his prior pain had completely resolved and that, "as of late," he had begun having exercise related pain and discomfort.  Examination showed a small left inguinal hernia that was smaller than it was on the previous examination six years prior, but it was symptomatic.  Dr. W. performed left hernia repair in March 2011.   Based on this evidence, the first element of service connection is met - that of a current disability.

Turning to the service treatment records (STRs), a medical report dated in June 2003 notes a growth on the Veteran's testicle, with associated pain, that had been present for 11 months.  The remainder of the STRs are silent as to any complaints associated with groin pain or bulge.  There is no separation examination in the record.  The Veteran's lay statements, including his sworn testimony, detail the abdominal and groin pain he had in service, and how that came about (during and after flights with heavy G forces).  The Board finds that the Veteran's lay statements are credible in his reporting of his own symptoms, and that his personnel  records confirm that he was in flight training in the Air Force; therefore, the evidence is sufficient to establish the second element of service connection. 

The question that remains is whether the Veteran's current diagnosis is related to his in-service symptoms.  Notably, this is an inherently medical question to be determined, and neither the Board nor the Veteran is competent to provide an opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board is left with the medical evidence of record. 

The aforementioned February 2013 private medical report from Dr. W. indicates this with respect to the Veteran's hernia: "Poorly enlargement and beginning of symptoms could have been exacerbated by high G's.  This is also in keeping with the beginning of his burning in the groin during the time he was flying these planes."

Letters from the Veteran's mother and fiancée in February 2013 recall that he complained of "lower abdominal" and "hernia-type" pains during flight training in the summer of 2000.  Service records indicate that he stopped flight training in October 2000 "due to a change in career aspirations."

The Veteran was evaluated by VA in December 2013.  The VA examiner reviewed the medical records and found that after a review of the medical and other literature regarding the effects of g-forces on the body, there was no indication of a  correlation between g-forces and hernia formation.  The examiner cited an article to support his position. See Martin Vashell, High Acceleration and the Human Body, originally published Nov. 28, 2004.  The examiner notes that the article gives an extensive explanation of g-forces on the body and it does not mention that g-forces cause inguinal hernias or any other abdominal injury.  The examiner further opined that the February 2013 opinion by Dr. W. was not based on any medical evidence.  In conclusion, the examiner gave the medical opinion that the Veteran's left inguinal hernia was less likely than not (50 percent or less) incurred in or caused by being exposed to g-forces as a military pilot.

In April 2016, the Board requested that a medical professional review the record and provide an opinion on the Veteran's left inguinal hernia.  In response, in May 2017, Dr. H. gave the opinion that the left inguinal hernia was not caused by his flight service training because there is no evidence in medical literature or in the service records that show that g-forces would cause inguinal hernias and no physiologic explanation why g-forces would cause inguinal hernias.  Specifically, he noted the service records contained complaints of pain, not a groin bulge, and the Veteran was not diagnosed with an inguinal hernia.

In response to this opinion, the Veteran provided internet research from the Mayo Clinic that "the absence of a visible bulge, with groin pain, does not rule out the presence of inguinal hernia."  See http://www.mayoclinic.org/diseases-conditions/inguinal-hernia/symptoms-causes/dxc-20206367, retrieved February 2018.  Given that the Mayo Clinic is a long-trusted source of medical information, and that the information provided is done so simply to rebut the examiner's conclusion that in the absence of a groin bulge, there can be no hernia, the Board finds that the evidence the May 2017 opinion is called somewhat into question.  This leaves the Board with the partial VA opinion against the claim, and the positive February 2013 opinion of the treating physician in support of the claim.  Also of particular interest to the Board is the research that the VA physician cited to (the 2004 article on the effects of high acceleration on the body), which at least in part finds that G forces do have an effect on the body generally, even if a hernia is not specifically mentioned.  The Board finds this sufficient to place the evidence in equipoise.  Under the circumstances, where there is an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the Veteran.  38 C.F.R. § 3.102 (2007).  Service connection is warranted.


ORDER

Resolving all doubt in favor of the Veteran, service connection for a left inguinal hernia is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


